Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination: 1. (Currently Amended) A power consumption management method, comprising: receiving, by a power consumption management device, fault information of a power module, wherein the power consumption management device communicates with a server, and a power supply that supplies power to the server comprises the power module; reducing, by the power consumption management device, first power consumption of the server by a first value to obtain second power consumption of the server, wherein the first power consumption is a power consumption value of the server determined during a period in which the power module works normally, and the first value is not less than a reduced value of power consumption of the server, and the reduced value is determined during a period in which the power module is faulty; adjusting, by the power consumption management device, the second power consumption of the server based on a power consumption capping value of the server, wherein the power consumption capping value of the server is a difference between the first power consumption and the reduced value of the power consumption of the server, wherein reducing the power consumption of the server includes pulling down Prochot and Memhot pins of a CPU; and in response to a difference between the power consumption capping value of the server and the power consumption of the server being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GARY COLLINS/Examiner, Art Unit 2115